IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JIM BOGNET, et al., Case No. 3:20-cv-215

Plaintiffs, JUDGE KIM R. GIBSON

KATHY BOOCKVAR, in her capacity as
Secretary of the Commonwealth of
Pennsylvania, et al.,

a

Defendants.

ORDER

a th

a

NOW, this en & day of October, 2020, upon consideration of “Proposed Intervenor-
Defendant's Motion to Intervene” (ECF No. 23) filed by the Democratic National Committee, it is

HEREBY ORDERED that the Motion is GRANTED.

BY THE COURT:
i x ‘ .
i i (Cnn, ‘ ms :
‘ aed ; / 4 od \ \ \
4 a e yy y
ye RMA

. ral LA a.
Ki Kk, RAY Wan
KIM R. GIBSON
UNITED STATES DISTRICT JUDGE

7
